Hanford, District Judge.
The opinion of this court in the case of Gee Fook Sing v. U. S., 49 Fed. Rep. 146, (just filed,) disposes of all the questions of law in these cases. The evidence is not sufficient to make a case in favor of the appellant so clear as to warrant this court in reversing the judgment of the district court upon the facts. As to each of the eases we consider that the evidence, as a whole, does not make as good a case for the appellant *149as it might be reasonably expected a man would make out in his native city, after time for ample preparation; and the ease is such as any impostor could easily make.
We hold that when, upon a candid consideration of all the evidence in a case, there appears to be room for a difference of opinion as to the material facts in issue, this court ought not to reverse the judgment on a question of fact alone.
Judgments affirmed and causes remanded.